Case 8:19-cv-00475-WFJ-SPF Document 44 Filed 06/03/19 Page 1 of 8 PageID 439



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

        Plaintiff,                                       Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR PRESIDENT, INC.,

      Defendants.
_____________________________________/

               DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
                   REPLY IN SUPPORT OF MOTION TO DISMISS

I.      The Response Mischaracterizes Applicable Law

        Plaintiff has falsely represented that Dybach v. State of Fla. Dept. of Corrs., 942 F.2d

1562, 1567-68 (11th Cir. 1991) “made clear that, in a FLSA collective action, whether putative

collective members are ‘similarly situated’ to the plaintiff is a question that should not be

addressed on a motion to dismiss, but should instead be evaluated, at the earliest, on conditional

certification.” Doc. 39, at 11.1 The Dybach Court said nothing of the sort. Instead, Dybach

established, in the Eleventh Circuit, the principle that a district court may authorize notice to

putative class members, but only after “satisfy[ing] itself that there are other employees . . . who

desire to ‘opt-in’ and who are ‘similarly situated’ . . . .” 942 F.2d at 1562. Dybach did not even

mention motions to dismiss, much less state the proposition asserted by Plaintiff.2 There is


1
 See also Doc. 39 at 12, where Plaintiff characterizes this as “binding precedent.”
2
 Dybach did refer to an earlier case, Haynes v. Singer Co., Inc., 696 F.2d 884 (11th Cir. 1983), where the
court declined to reach the question of whether district courts have authority to order notice to putative
class members because plaintiff proffered only unsupported assertions that FLSA violations were
Case 8:19-cv-00475-WFJ-SPF Document 44 Filed 06/03/19 Page 2 of 8 PageID 440



nothing, whatsoever, in Dybach to suggest that the pleading requirements that apply generally to

all claims, for some reason do not apply to collective action claims.3

        Plaintiff goes on – again falsely – to contend that “the majority of courts in this circuit

have adhered to the Eleventh Circuit’s instruction that whether putative collective members are

‘similarly situated’ should be addressed, at the earliest, on a motion for conditional certification,

not on a motion to dismiss.” Doc. 39, at 13. As explained, there has been no such “instruction”

from the Eleventh Circuit. Further, Plaintiff cites only three district court decisions in support of

his contention that this is the majority view, and only one of them actually supports the

contention. Plaintiff cites Tucker,4 but that case addressed a motion to compel discovery, and

had nothing to do with motions to dismiss. Plaintiff cites Hyskaj,5 which did hold that “dismissal

of the collective would be premature,” but it did so only after first finding that Plaintiff’s

allegations were “more than conclusory,” and therefore sufficient to survive a motion to dismiss.

        The one case Plaintiff proffers that stands for the cited proposition is Puleo,6 but there,

the Court cited no authority whatsoever in support of its two-sentence analysis. Moreover, Puleo

was issued in 2008. More recently, in 2017, Judge Bucklew carefully considered Puleo and

various other authorities, rejected Puleo, and followed Dyer, one of the cases supporting and

cited in Defendant’s Motion to Dismiss, and criticized by Plaintiff in her response. See Poggi v.


widespread and others would join. Like Dybach, Haynes did not discuss whether the plaintiff’s complaint
was sufficient to survive a motion to dismiss.
3
  In fact, Dybach, at least implicitly, recognized the distinction between the pleading stage and the
certification stage, and thereby confirmed (implicitly) that allegations of collective claims are subject to
the same pleading standards as other claims. Specifically, by holding that, at the certification stage, the
court should “satisfy itself” that “there are” similarly situated employees who desire to opt in, Dybach
recognized that a plaintiff at the certification stage is required to do more than simply allege specific facts,
as required by Iqbal and Twombly, instead, at the certification stage, she must proffer evidence.
4
  Doc. 39, at 11 (citing Tucker v. Labor Leasing, Inc., 155 F.R.D. 687 (M.D. Fla. 1994)).
5
  Id. (citing Hyskaj v. New York New York Pizza, LLC, No. 8:18-cv-00397-MSS-TGW, 2018 WL
7459261 (M.D. Fla. Nov. 14, 2018)).
6
  Id. (citing Puleo v. SMG Prop. Mgmt., No. 6:08-cv-86-Orl-22DAB, 2008 WL 3889727 (M.D. Fla. Aug.
20, 2008)).
                                                       2
Case 8:19-cv-00475-WFJ-SPF Document 44 Filed 06/03/19 Page 3 of 8 PageID 441



Humana, Inc., No. 8:17-cv-433-T-24 MAP, 2017 U.S. Dist. LEXIS 53427 (M.D. Fla. Apr. 7,

2017). According to Judge Bucklew, dismissal of collective action claims is proper where a

complaint fails to allege sufficient facts in support those claims. Further, according to Judge

Bucklew, in an FLSA case alleging a failure to pay minimum wages and/or overtime, the

plaintiff must, at a minimum, identify the job titles of the putative class members she claims are

similarly situated, and must include “information about the specific pay provision that is

resulting in the FLSA violation.” 2017 U.S. Dist. LEXIS 53427, at *7-8 (emphasis added).

While we will not repeat here the arguments in our motion to dismiss concerning St. Croix v.

Genentech, we write further to point out that St. Croix was decided by Judge Covington in 2012,

also after Puleo, and granted a motion to dismiss collective action claims.

        Plaintiff compounds her misrepresentations still further by going on to cite Dybach for

the proposition that it is “especially improper” to dismiss a collective action where there is a

“considerable probability” that the plaintiff will be able to proffer evidence of similarly situated

employees who desire to opt in. Id. Again, Dybach said nothing of the sort. Dybach did cite a

probability that plaintiff could proffer such evidence as a reason to reach the question of whether

a district court may authorize notice to putative class members, but it said nothing at all about the

standards for dismissing a collective action. In any case, other than conclusory allegations, there

is no support for Plaintiff’s suggestion, in this case, that there is a considerable probability that

she will be able to proffer such evidence.

        Plaintiff tries again to confuse the Court by pointing out that in St. Croix, this Court cited

Morgan v. Dollar Stores, 551 F.3d 1233, 1259-60 (11th Cir. 2008) in support of its holding.

Plaintiff suggests that this brings St. Croix’s holding into question, because Morgan was

concerned with the showing required for conditional certification. What Plaintiff fails to point



                                                   3
Case 8:19-cv-00475-WFJ-SPF Document 44 Filed 06/03/19 Page 4 of 8 PageID 442



out is that St. Croix cited Morgan not as authority for the proposition that it is appropriate to

address insufficiency of collective action allegations by a motion to dismiss, but rather simply as

one of the cases setting out the elements of an EPA claim. The fact that this Court, in St. Croix,

found those elements in Morgan does nothing to impugn this Court’s holding in St. Croix. To

the contrary, St. Croix’s holding was firmly based on application of Iqbal, Twombly, and Morgan

– all binding precedents.

       The point of all of this is that Plaintiff is just wrong. To survive a motion to dismiss her

collective claims, Plaintiff was required to plead in her Complaint specific facts (not mere

conclusions or recitations of the elements) showing that that there are similarly situated

employees who desire to join. See, e.g., Iqbal, Twombly, and Morgan.

II.    Plaintiff’s Motion for Certification Is Not Relevant to the Motion to Dismiss

       Plaintiff argues that the Court should not dismiss her Complaint because she has

proffered “evidence,” “information” and “preliminary data” in her motion for conditional

certification. As explained in Defendant’s response to the motion for certification, Plaintiff’s

supposed “evidence” is provided on information and belief, and therefore is not competent

evidence. See Doc. 42. In any case, a motion to dismiss is decided based on the complaint, not

on extraneous matters. Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1329 n.7 (11th Cir. 2006).

III.   Plaintiff’s Response Relies on Formulaic Recitations of the Elements of Her Claim,
       rather than Allegations of Fact.

       Iqbal makes it clear that mere formulaic recitations of the elements of a claim are

insufficient to survive a motion to dismiss:

       Respondent pleads that petitioners “maliciously agreed to subject [him]” to harsh
       conditions of confinement “. . . solely on account of [his] religion, race, and/or
       national origin . . . .” The complaint alleges that Ashcroft was the “principal
       architect” of this invidious policy, and that Mueller was “instrumental” in
       adopting and executing it. These bare assertions . . . amount to nothing more than

                                                  4
Case 8:19-cv-00475-WFJ-SPF Document 44 Filed 06/03/19 Page 5 of 8 PageID 443



          a “formulaic recitation of the elements” of a constitutional discrimination claim . .
          . . As such, the allegations are conclusory and not entitled to be assumed true.

556 U.S. 662, 680-81 (citations omitted). Plaintiff’s collective action allegations are strikingly

similar to those found insufficient in Iqbal. Plaintiff’s Response identifies the allegations she

claims support the collective claims, beginning at Doc. 39, p. 13. After first referring to

allegations about her own job and her own purported comparators, she cites ¶¶ 113-19 of her

Complaint. ¶¶ 113 and 114 make conclusory allegations about Plaintiff and her purported

comparators; they do not make allegations concerning putative class members or their

comparators. Channeling Iqbal, ¶ 115 assumes, without supporting facts or any allegation that

any putative class member was paid less than any man for substantially equal work, that

Defendant “knew” it was underpaying unspecified female staff relative to unspecified male

employees because of its duty to report pay information to the FEC and because of a newspaper

report. Again channeling Iqbal, ¶ 116 makes the conclusory allegation, without any supporting

facts, that the Campaign willfully paid female employees less than male employees.7 ¶ 117 is

about Plaintiff, only. ¶ 118 makes the conclusory allegation, again without any factual support

for collective claims, that “discriminatory pay was part of a larger culture of racists and sexist

behavior.” ¶ 119 alleges that Plaintiff witnessed racist and sexist remarks. Here, she does

(finally!) mention some specific facts, but none of them have to do with pay.

          Plaintiff’s response then cites ¶¶ 122-27 of the Complaint. ¶ 122 merely states that

Plaintiff is asserting claims “on behalf of all female Campaign employee who were paid less than

male employees doing the same or similar work.” Similarly, ¶ 123 states, without any

supporting facts, that Plaintiff and the putative class members “are similarly situated in that they

were female Campaign staff who were affected by policies and practices with the purpose and


7
    Again, there is no indication of job duties or whether the men and women held similar positions.
                                                      5
Case 8:19-cv-00475-WFJ-SPF Document 44 Filed 06/03/19 Page 6 of 8 PageID 444



effect of denying them equal compensation for the same or similar work because of their

gender.” These are mere conclusory allegations and recitations of the elements of the cause of

action, which Iqbal and Twombly say are insufficient.8 ¶ 124 is just a conclusory allegation that

“similarly situated collective members” “would benefit from the issuance of a court-supervised

notice . . . and the opportunity to join.” ¶ 125 is simply a recitation of what Plaintiff contends to

be “questions of law and fact common to Ms. Johnson and the collective,” and does not include

any allegations of fact (emphasis added). ¶ 126 is simply a conclusory statement that Plaintiffs

claims are similar to those of the putative class members. Finally, ¶ 127 is simply an unadorned

conclusory assertion that Plaintiff and the putative class “(a) are similarly situated and (b) are or

were subject to the Campaign’s [supposed] common compensation policies, practices, and

procedures and centralized decision-making resulting in unequal pay based on sex by failing to

compensate members of the collective at a level commensurate with male employees who

perform substantially equal work and/or hold equivalent levels, job titles and positions.” Again,

there are no facts alleged to support these conclusory allegations.

          That’s it – that is all the Complaint alleges and all the Response cites as allegations in

support of the collective claims. There are no factual allegations that could support a finding

that there is a collective of women, paid less than men, for substantially equal work. Critically,

there are no allegations, whatsoever, that anyone desires to join this lawsuit.

          Defendant refers the Court to its Motion to Dismiss, describing Iqbal and Twombly’s

requirement that a Complaint state more than conclusory allegations, and the Eleventh Circuit’s

decisions in Hamilton and Davis, defining “conclusory.” Doc. 32 at 11, 14. Despite Plaintiff’s

insistence that her allegations are sufficient, the allegations of collective claims in the Complaint,



8
    See Twombly, 556 U.S. at 680-81.
                                                    6
Case 8:19-cv-00475-WFJ-SPF Document 44 Filed 06/03/19 Page 7 of 8 PageID 445



including those cited in Plaintiff’s Response, are mere conclusory allegations.

        As to Plaintiff’s individual claim, Defendant refers the Court to the Complaint itself, and

to Defendant’s Motion to Dismiss, Doc. 32, at 14-19. As explained there, Plaintiff’s allegations

about job duties of her alleged comparators are scant, conclusory, and therefore insufficient to

satisfy her burden, in an EPA case, to plead facts sufficient to establish that there are male

comparators with “substantially equal” job duties. See Doc 32, at 9 (EPA requires substantially

equal job duties); Poggi, above (complaint must include “information about the specific pay

provision that is resulting in the FLSA violation”); St. Croix, above (complaint must allege job

duties and pay provisions of putative class members, or other specific facts showing putative

class members are similarly situated); Iqbal (complaint must plead sufficient facts; conclusory

allegations are insufficient).9

        The Complaint does allege that some of Plaintiff’s purported comparators shared some of

her job duties, but there is nothing that could support a finding that any comparator was in a

“substantially equal” job. The Response’s discussion of Mr. Bowdidge is instructive. The

Response points out that the Complaint alleges that both Plaintiff and Mr. Bowdidge were

members of the “National Strike Team.” The cited paragraphs of the Complaint allege that as a

member of the Team, Plaintiff was responsible for (1) recruiting and managing volunteers, (2)

planning outings for volunteers, (3) organizing a volunteer appreciation event, (4) helping




9
  Plaintiff appears to argue that the Court could find sufficient similarity based on comparable worth. See
Response at 17, citing Mulhall v. Advance Sec., Inc., 19 F.3d 586 (11th Cir. 1994) for the proposition that
a sufficient similarity in duties may be “judged by over-arching similarities, including comparable goals.”
In fact, “it is well-established that comparable worth claims are not cognizable under the EPA.” Brown v.
Macon-Bibb Cnty. Planning & Zoning Comm’n, No. 5:07-cv-161(HL), 2009 U.S. Dist. LEXIS 56945, at
*13 (M.D. Ga. July 6, 2009) (citing Beavers v. American Cast Iron Pipe Co., 975 F.2d 792, 801 (11th
Cir. 1992); other citations omitted). Moreover, Mulhall did not base its finding on comparable worth, but
rather referred to the “strict similarity requirement imposed in EPA cases,” 19 F.3d at 593, and devoted
seven full paragraphs to describing the similarities between the positions at issue. Id. at 593-95.
                                                     7
Case 8:19-cv-00475-WFJ-SPF Document 44 Filed 06/03/19 Page 8 of 8 PageID 446



coordinate rallies, (5) serving as the point of contact for campaign accessories, (6) transforming

local offices into home bases for volunteers and supporters, (7) distributing signs and stickers,

(8) conducting outreach to minorities, (9) making sure that signs were placed in minority

neighborhoods, and (10) conducting door-knocking in minority neighborhoods. Cpt. ¶¶ 42-45.

However, as to Mr. Bowdidge, the Complaint alleges only that he was responsible for recruiting

and managing volunteers. Cpt. ¶ 112(a). So, other than the fact that they were both members of

the “Team,” the only alleged similarity is that they (for a time) shared one job duty, out of at

least ten job duties performed by Plaintiff.10 Defendant refers the Court to the arguments in its

Motion to Dismiss, Doc. 32, at 15-18, regarding allegations concerning Plaintiff’s other

purported comparators, and the degree of similarity required for Plaintiff’s Section 1981 claim,

Respectfully submitted,

FORDHARRISON LLP

/s/ Tracey K. Jaensch                              Charles J. Harder
Tracey K. Jaensch                                  charder@harderllp.com
Florida Bar No. 907057                             Pro Hac Vice Admitted
tjaensch@fordharrison.com                          HARDER LLP
Dawn Siler-Nixon                                   132 S. Rodeo Drive, Fourth Floor
Florida Bar No. 993360                             Beverly Hills, CA 90212
Dsiler-nixon@fordharrison.com                      Telephone: (424) 203-1600
101 E. Kennedy Blvd., Suite 900
Tampa, Florida 33602                               Attorneys for Defendants
Telephone: (813) 261-7800                          Donald J. Trump
Facsimile: (813) 261-7899                          Donald J. Trump For President, Inc.
                                   CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on June 3, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will electronically send a notice of
electronic filing to all counsel of record.

WSACTIVELLP:10562816.1                                    /s/ Dawn Siler-Nixon
                                                          Attorney

10
  The Response, at 19, alleges that “[a]ll of the members of the National Strike Team shared the same
duties and responsibilities,” and that Austin Browning “was not given more responsibilities that justified
being paid . . . more than” Plaintiff, but those allegations do not appear in the Complaint.
                                                     8
